Citation Nr: 0431674	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-09 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for headaches.



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 27, 1962 to 
September 5, 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois which denied the veteran's claim of 
entitlement to service connection for headaches.    

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing, held by means of video 
teleconferencing, in May 2004.  The transcript of the hearing 
is associated with the veteran's claims folder.


FINDINGS OF FACT

1.  The medical evidence indicates that the veteran had 
headaches which pre-existed his military service and were not 
aggravated by such military service.  

2.  The medical evidence of record indicates that the 
veteran's headaches are not etiologically related to his 
military service.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 
38 C.F.R. § § 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
headaches.  In essence, he contends that he has a headache 
disorder which began with a fall in service. 

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of the case, and then proceed to analyze the claim 
and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§  5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the December 2002 rating decision and by the 
March 2003 statement of the case (SOC) of the pertinent law 
and regulations, of the need to submit additional evidence on 
his claim, and of the particular deficiencies in the evidence 
with respect to his claim. 

More significantly, a letter was sent to the veteran in July 
2002, which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate a claim for service connection, 
specifically "an injury in military service or a disease 
that began in or was made worse during military service, or 
an event in service causing injury or disease."  The veteran 
was advised that VA would obtain his service medical records 
and review them to see if they indicated an injury or disease 
in service.  Also, the letter noted that VA would get other 
military service records if necessary.  The letter advised 
the veteran that in order to show evidence of a current 
disability, VA would obtain VA medical records or other 
medical records identified by him.  Thus, the letter not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

It appears from the contentions and arguments presented by 
the veteran that he is fully aware of the relevant law and 
evidence germane to his claim on appeal, and is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of the claim.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2002 letter, the RO informed the veteran that his service 
medical records had been requested.  Moreover, the letter 
stated that the RO would make reasonable efforts to help the 
veteran get evidence to support his claim, specifically such 
things as VA treatment records and "medical records, 
employment records, or records from other Federal agencies."  
However, the letter advised the veteran that he must provide 
enough information about these records so that they could be 
requested on his behalf, as it was still his responsibility 
to make sure these records are received at the RO.  The RO 
also notified him that a VA medical examination would be 
provided if necessary to make a decision in his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The July 2002 letter informed the veteran that if he had 
private medical records that would support his claim, he 
could complete and submit the enclosed VA Form 21-4142 to 
authorize the RO's retrieval of such on his behalf.  The 
letter specifically noted that the veteran had indicated 
private treatment for headaches, but had not provided a 
complete VA Form 21-4142 so that the RO could obtain those 
records.  The veteran was asked to complete a VA Form 21-4142 
"for each doctor, clinic, or hospital, and provide a 
complete mailing address as well as the approximate period of 
treatment and the condition(s) for which you were treated."  
The veteran reported all private treatment since service, and 
did not indicate that there were any outstanding records that 
were pertinent to the issue of entitlement to service 
connection for headaches.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2002 letter advised the veteran 
"Tell us about any additional information or evidence that 
you want us to try and get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the July 2002 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 30 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in December 2002, prior to the 
expiration of the one-year period following the July 2002 
notification to the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in December 2002).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and private treatment records he has 
identified.  The veteran was provided a VA medical 
examination in November 2002, the results of which will be 
referred to below.  The report of the medical examination 
reflects that the examiner reviewed the veteran's medical 
records, recorded his past medical history, noted his current 
complaints, conducted a physical examination and rendered 
appropriate diagnoses and opinions.

The veteran asserted in his January 2003 notice of 
disagreement and a February 2003 statement that his November 
2002 VA examination was inadequate because the examiner did 
not physically examine him, but instead "only asked 
questions."  He also asserted in his April 2003 substantive 
appeal (VA Form 9) that the examiner "had no information and 
there was also no documentation of any accident or injury in 
the military service."    

The Court has held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The report of the 
examination shows that the examiner documented the veteran's 
history and complaints and provided all the required 
information regarding the functional limitations of the 
veteran's headaches.  Moreover, there is in fact no record of 
the alleged in-service fall.  The VA examiner, or any 
examiner, could not ever have documentation of accident or 
injury in service since none exists.     

It is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In short, the veteran is not qualified or 
competent to evaluate the sufficiency of his own physical 
examination, including whether a "hands on" examination was 
required with respect to his headaches.  

In any event, with respect to the contention that no physical 
examination was performed, the examination report clearly 
indicates that such was performed.  
As just one example among many, the VA examiner specifically 
measured reflexes in both the upper and lower extremities.  
Moreover, the veteran has not explained how a "hands on" 
examination would serve to answer the crucial questions 
presented in this case, which involve the matter of 
incurrence or aggravation of headaches during service. 

The Board finds, therefore, that the report of the November 
2002 examination is adequate for determining service 
connection, and that remand of this issue to obtain an 
additional examination is not appropriate.

The Board notes that a March 2002 inquiry by the RO in 
regards to other claims filed by the veteran indicates that 
the veteran is in receipt of Social Security (SSA) disability 
benefits.  The veteran has not suggested that any SSA record 
would shed light on the matter here at issue, the 
relationship between his military service and his headaches.  
Accordingly, under the circumstances here presented, 
obtaining records pertaining to the veteran's receipt of 
disability benefits from SSA prior to adjudication of this 
issue is not necessary.  That is, there is no basis in the 
record for believing that SSA records would be supportive of 
the claim, and the veteran does not appear to so contend.  
See Brock v. Brown, 10 Vet. App. 155, 161 (1997).

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran and his spouse 
testified before the undersigned Veterans Law Judge at a 
hearing in May 2004.  He has not indicated the existence of 
any other evidence that is relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

Factual background

As noted in the Introduction, the veteran served on active 
duty from January 27, 1962 to September 5, 1962.  He contends 
that he slipped and fell on his back and hit his head during 
basic training.  

A report of the veteran's medical history completed in 
November 1961 incident to his pre-induction physical 
examination included a history of frequent or severe 
headaches relieved by aspirin.  The veteran presented for 
treatment in April 1962, complaining of a number of symptoms, 
including headaches, as well as pounding of the heart and 
dizziness.  He did not mention a fall.  A notation was made 
that the veteran's headaches existed "prior to service."  
The impression was anxiety reaction.

In May 1962, the veteran reported episodes of tachycardia 
which began approximately 1 1/2 years earlier when he broke up 
with his girlfriend.  Physical examination was normal.  The 
impression was mild depression and anxiety.  The examiner's 
comment was "Think MHC is next step!" 

The veteran was referred to the mental hygiene consultation 
service in August 1962.  A history taken at that time noted 
that the veteran had been experiencing headaches (along with 
heart palpitations, dizziness and other symptoms of anxiety) 
"for a number of months now."  The report further noted 
that "he had a similar period of upset about 1 1/2 years ago 
when he broke up with his girlfriend."  The veteran had 
evidently acclimated poorly to military service, including 
receiving an Article 15 for AWOL.  The diagnosis was severe 
emotional instability reaction.  It was recommended that the 
veteran be separated from the service.  In connection with 
the extensive history which was taken, the veteran did not 
mention a fall or other in-service injury.  

A report of the veteran's medical history completed during 
his August 1962 separation examination again noted frequent 
or severe headaches due to "nerves."

There are no pertinent medical records for nearly 15 years 
after the veteran was separated from military service.  
According to a medical history dated in November 1976 for the 
Mayo Clinic, the veteran indicated he had been experiencing 
headaches for 15 years.  He did not receive treatment again 
for headaches until February 1985 when he presented at 
Ingalls Memorial Hospital.  The next record of medical 
evidence of treatment for headaches is in April 2001 by R. 
R., M.D. 

During a VA examination in November 2002, the veteran 
reported that he fell on a rock during basic training in 
service, injuring his head, neck and lower back, but he 
asserted no loss of consciousness, memory or thinking 
problems.  Neurological examination was normal, and the 
examiner diagnosed the veteran with migraine headaches 
without aura.  The examiner further opined that the veteran's 
preexistent headache disorder was not likely to have been 
aggravated by military service beyond its normal progression.  

Analysis

The veteran seeks service connection for headaches.  As noted 
above, he has attributed his headaches to a fall in service.

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence shows that the veteran has been diagnosed as 
having migraine headaches.  
Hickson element (1) is accordingly satisfied.

With respect to Hickson element (2), in-service incurrence or 
aggravation of disease or injury, as discussed above VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003.  
The Board will therefore address these matters in turn.

As discussed above, the law states in pertinent part that a 
veteran will be considered to have been in sound condition 
when enrolled for service, except as to disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. See 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2004).

In this case, the record indicates that the veteran's history 
of headaches was noted in his pre-induction medical 
examination.  The veteran checked the box for "frequent or 
severe headaches" in the report of medical history, and the 
examiner noted a history of headaches treated by aspirin.  In 
addition, the service medical records, including the clinical 
treatment records and a mental hygiene consultation report, 
all indicated that the veteran had been experiencing 
headaches prior to service.

The service medical records thus go beyond a mere "bare 
conclusion without a factual predicate in the record".  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  There is thus 
clear and unmistakable evidence that headaches pre-existed 
the veteran's military service.

The veteran now contends that he fell and injured in head in 
service, which was the cause of his current headache 
disability.  There is, however, absolutely no evidence of 
such fall aside from the veteran's very recent statements, 
made 40 years after service.  On the contrary, the service 
medical records contain detailed documentation of the 
veteran's reports of his headaches.  These records 
indisputably establish that the veteran never mentioned the 
alleged fall.
The service medical records all ascribe the veteran's 
headaches (as well as a variety of other symptoms such as a 
racing heart) to pre-service personal problems, including a 
breakup with his girlfriend 1 1/2 years before service.  The 
medical evidence clearly and unmistakably shows that the 
headaches were thought to be related to the veteran's 
psychiatric problems, not to any physical cause. 

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  The Board has considered the statements and hearing 
testimony provided by the veteran as to the alleged fall in 
service.  Against that testimony is the negative service 
medical records.  The Board finds the veteran's recent 
statements as to the alleged fall in service, made in 
connection with his claim for monetary benefits from the 
government, to be of no credibility and no probative value.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

Consequently, as there is evidence of headaches in the pre-
induction physical examination report, as well as clear and 
unmistakable evidence in the form of the veteran's service 
medical records that the headaches pre-existed the veteran's 
entry into service, the statutory presumption of soundness is 
rebutted.

The Board acknowledges the veteran's contention that he 
somehow developed headaches as result of an undocumented fall 
in military service.  Setting aside the fact that the Board 
has found such statement to be incredible, it is well 
established that as a layperson without medical training the 
veteran is not competent to opine on medical matters such as 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

Because the Board has determined that the veteran's headaches 
pre-existed service, the matter of direct service connection 
of the condition will not be discussed further.  The Board's 
discussion will focus on whether the veteran's pre-existing 
headaches were aggravated by service.  As stated above, a 
pre-existing disease will be presumed to have been aggravated 
by active service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306. (2004).

In this case, there is no competent medical evidence that the 
headaches increased in severity during the veteran's service.  
Indeed, the August 1962 mental hygiene consultation report 
indicated that "he had a similar period of upset about 1 1/2 
years ago".  There is no indication that the headaches 
became worse during or due to service.  In fact, there is no 
evidence of a chronic headache disability for many years 
after service.  Crucially, the competent medical evidence 
associated with the file includes a November 2002 VA medical 
examiner's opinion that the veteran's headache disorder was 
not aggravated by military service beyond its natural 
progression.  

The Board thus concludes that there is no medical evidence 
that the pre-existing headache disability increased during 
service.  The statutory presumption of aggravation is 
therefore rebutted.  

In short, for the reason explained above, Hickson element 
(2), in-service incurrence or aggravation of disease, has not 
been satisfied.  The claim fails on that basis.  

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The only nexus evidence in support of the veteran's claim 
comes from his own contentions.  However, as discussed above, 
this is not competent evidence.  
 See Espiritu, supra.   As has been discussed above, the  
only medical nexus opinion of record, in November 2002, is 
unfavorable to the veteran's claim.  The veteran has been 
provided with ample opportunity to present medical evidence; 
he has not done so.      

Therefore, Hickson element (3), medical nexus, is not met.  
The veteran's claim fails on that basis also.  

In short, for the reasons and expressed above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
headaches.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for headaches is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



